Citation Nr: 0808410	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  99-14 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased disability rating for 
hypertension with angina, currently rated as 30 percent 
disabling.

2. Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1977.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO), in Atlanta, Georgia.  That rating decision 
denied entitlement to an increased disability rating for 
hypertension and angina and to a total disability rating for 
compensation purposes due to individual unemployability.

In December 2000, the Board remanded the case for additional 
development. Subsequently, a July 2003 rating action 
continued the prior denials.

In a June 2004 decision, the Board, in pertinent part, 
remanded the two issues on appeal for additional development.  
Subsequently, a February 2005 rating action continued the 
prior denials.

These issues were the subject of a June 2005 Board decision.  
However, that decision was vacated and remanded by a July 
2006 United States Court of Appeals for Veterans Claims 
(Court) decision.  Subsequently, these issues were remanded 
by the Board in March 2007 for further development, and now 
return again before the Board.


FINDINGS OF FACT

1.  The veteran has an ejection fraction of 76%, with no 
heart abnormalities on echocardiogram; his activity level is 
7.3 metabolic equivalents (METs) capacity without resultant 
dyspnea, angina, dizziness or syncope; and no episodes of 
congestive heart failure have been shown.

2. The veteran holds a high school graduate equivalency 
diploma (GED) and last worked as a security supervisor in 
1993; his only service connected disability is hypertension 
with angina, rated as 30 percent disabling; this disability 
is not of such severity as to preclude him from securing or 
following a substantially gainful occupation consistent with 
his education and occupational experience.

3. Diastolic blood pressure readings are not predominantly 
110 or more now and systolic blood pressure readings are not 
predominantly 200 or more, but the hypertension has been 
described as uncontrolled with the need for continuous 
medication.

4. The appellant's disability picture does not present such 
an exceptional or unusual case so as to render impracticable 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for 
hypertensive heart disease with angina are not met.  38 
U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
4.104, Diagnostic Code 7007 (2007).

2. The criteria for a separate 10 percent rating for 
hypertension are met.  38 U.S.C.A. §§ 1155, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7101 
(2007).

3. The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.358, 
4.1, 4.3, 4.15, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated April 2003, July 2004, and July 2007, 
the RO satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate his 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  
In March 2006, the RO also notified the veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

While satisfactory notice under Vazquez was not provided, a 
review of the pleadings before the Court, including the Joint 
Motion for Remand, filed by the representative reflect actual 
knowledge of the criteria for rating hypertensive heart 
disease.  The criteria are discussed in detail in the joint 
motion.  See Vazquez-Flores, slip op. at 12, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  (Actual knowledge 
is established by statements or actions by the claimant or 
the claimant's representative that demonstrate an awareness 
of what was necessary to substantiate his or her claim.)  The 
Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been informed of the law relevant to his claims.  
The veteran was medically evaluated several times in 
conjunction with this appeal.  The duties to notify and 
assist have therefore been met.

Hypertension 

Historically, the Board granted service connection for 
hypertension in a February 1990 decision.  A March 1990 
rating decision assigned a 10 percent evaluation from March 
1986.  A February 1997 rating decision increased the 
evaluation to 30 percent for chronic hypertension with 
chronic angina, from November 1996.  The veteran filed his 
claim for an increased evaluation in February 1998.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate diagnostic codes identify the 
various disabilities.

Hypertensive heart disease is evaluated pursuant to the 
criteria found in Diagnostic Code 7007 of the Schedule.  38 
C.F.R. § 4.104.  Under those criteria, a rating of 100 
percent is warranted where the evidence shows chronic 
congestive heart failure, or; a workload of 3 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction less than 
30 percent.

A rating of 60 percent is warranted where the evidence shows 
more than one episode of acute, congestive heart failure in 
the past year, or; a workload greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.

The current 30 percent rating is warranted where the evidence 
shows that a workload of 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 
4.104.

Hypertensive vascular disease is assigned a 10 percent rating 
when diastolic blood pressure readings are predominantly 100 
or more, or; systolic blood pressure readings are 
predominantly 160 or more, or; with a history of diastolic 
blood pressure readings predominantly 100 or more and 
requires continuous medication for control.  A 20 percent 
rating is warranted when diastolic blood pressure readings 
are predominantly 110 or more, or; systolic blood pressure 
readings are predominantly 200 or more.  Evaluate 
hypertension separately from hypertensive heart disease and 
other heart disease.  38 C.F.R. § 4.104 Diagnostic Code 7101 
and Note(3) (2007).  

On VA examination in June 1998, electrocardiogram (EKG) noted 
normal sinus rhythm with a rate of 64 with nonspecific T 
changes in inferior leads. X-ray showed no heart enlargement.

The veteran was seen with complaints of shortness of breath 
in March 2002. Cardiovascular examination was negative for 
chest pain, angina, palpitations, dyspnea on exertion, 
paroxysmal nocturnal dyspnea, orthopnea, murmur, or 
claudication.  EKG showed sinus rhythm, rate of 84 beats per 
minute, with no acute changes.

At a VA annual check-up in July 2003, the examiner noted the 
veteran had complaints of occasional chest pain and 
dizziness, but no evidence of congestive heart failure or 
coronary artery disease.  Blood pressure was noted as 110/70.  
The impression was stable hypertension.

A VA examination was conducted in September 2004.  The 
veteran reported occasional chest pain, not related to 
exertion.  The pain was localized to the left side of the 
chest and was transient.  He reported that he walked 
regularly for 20-30 minutes at a brisk pace without 
difficulty.  The veteran denied dyspnea.  On examination, his 
blood pressure was 128/75, and cardiovascular examination was 
normal.  EKG showed sinus rhythm within normal limits, and no 
left ventricular hypertrophy was present.  Echocardiogram was 
within normal limits, with normal ejection fraction.  Stress 
test noted the veteran exercised for six minutes and seven 
seconds achieving a maximum heart rate of 160 beats per 
minute, which was 90 percent of the age-predicted maximal 
heart rate.  Maximal blood pressure attained was 180/86, and 
maximum workload attained was 7.3 METS.  Exercise was 
terminated due to the veteran's fatigue.  No arrhythmias were 
noted, and the veteran did not have any chest pain or 
dyspnea.  There were no EKG changes suggestive of exercise 
induced myocardial ischemia.  The diagnoses included history 
of hypertension.  

The veteran had a further VA examination in May 2007.  At 
that time, the veteran denied any chest pain or palpitation 
since 2002.  He reported shortness of breath with dizziness 
when he walked three or four blocks.  He had no syncopal 
episodes or orthopnea.  He reported that he gets fatigued, 
particularly in the summer when it is hot.  The veteran 
denied any acute cardiac illness or cardiac surgery.  He 
denied chronic cough or swelling either in the early morning 
or at night.  He denied being diagnosed with coronary artery 
disease, myocardial infarction, or acute rheumatic heart 
disease.  He reported that he felt he was unable to work 
because when he worked, he would get under a lot of stress 
which made his blood pressure rise.  He reported that his 
condition did not affect his activities of daily living, 
because he did not do anything.  He reported that his blood 
pressure medications had been changed several times and that 
he was currently taking Metoprolol and Felopidine.  

Upon examination, the veteran was found to have a regular 
cardiac rate and rhythm.  There was no evidence of dyspnea 
with walking 50 yards.  Blood pressure readings included 
140/100, 136/96, and 136/90.  An EKG report noted a normal 
sinus rhythm, but could not rule out an anterior infarct.  An 
echocardiogram was normal with preserved LV systolic 
function.  There was trace MR and TR on the Doppler of no 
clinical significance.  His ejection fraction was 76 percent.  
METs level was 5-6.  On stress test, his functional capacity 
was moderately decreased, from 20-30 percent.  His heart rate 
and blood pressure responded appropriately.  The impression 
was of a nondiagnostic stress test.  X-ray showed 
cardiomegaly.  The impressions included chronic obstructive 
pulmonary disease (COPD) with parenchymal scarring and healed 
granulomas and cardiomegaly, with no definite acute 
parenchymal scarring and healed granulomas and no significant 
change compared to the previous examination.  The diagnoses 
included uncontrolled hypertension, with angina, mild in 
severity, not disabling for gainful employment or moderate 
manual labor, cardiomegaly per chest X-ray, not disabling for 
gainful employment, and a non-diagnostic stress test.

Considering all evidence of record, the Board finds that the 
criteria for a rating greater than 30 percent are not met. 
The evidence shows that the veteran has no left ventricular 
dysfunction, and no dyspnea, angina, dizziness or syncope; 
September 2004 stress test noted that fatigue was present but 
at a workload of 7.3, far above the three to five METS 
necessary for a 60 percent evaluation.  The May 2007 stress 
test was found to be nondiagnostic, and even if taken into 
account, METs were 5-6.  The September 2004 VA examination 
noted that the veteran walked regularly for 20-30 minutes at 
a brisk pace without difficulty.  The May 2007 examination 
noted that the veteran could walk for 50 yards with no 
evidence of dyspnea, and that his hypertension was no more 
than mild.  The evidence does not show any episodes of acute 
congestive heart failure in the past year.  The EKGs have 
been essentially normal, and he had a normal echocardiogram, 
and an ejection fraction of 76 percent in May 2007.

Therefore, the Board finds that the criteria for a rating 
greater than 30 percent have not been met, and therefore the 
preponderance of the evidence of record is against a grant of 
increased rating.  

Separate evaluations may be assigned for hypertension and 
hypertensive heart disease.  While the veteran has not 
exhibited diastolic blood pressure readings predominantly 100 
or more, or; systolic blood pressure readings predominantly 
160 or more, he did have a single 100 diastolic blood 
pressure readings on the 2007 VA examination.  The record 
reflects that he requires continuous medication for his 
hypertension, but that it was described as uncontrolled on 
the recent examination.   Affording the veteran the benefit-
of-the-doubt, a separate 10 percent rating for hypertension 
is warranted.  Since diastolic blood pressure readings are 
not predominantly 110 or more, and, systolic blood pressure 
readings are not predominantly 200 or more, no more than a 10 
percent rating is warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Total Rating Based on Individual Unemployability

The veteran contends that his service-connected disability 
precludes him from engaging in substantially gainful 
employment consistent with his education and his occupational 
experience.

In circumstances where a claimant claims unemployability and 
he/she is less than totally disabled under the schedular 
criteria, a total rating may be granted where it is found 
that service connected disorder(s) prevent him/her from 
securing and maintaining substantially gainful employment, 
provided that: if there is only one such disability, this 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).

Since it is the established policy of VA that a total 
disability rating be granted when a claimant is unable to 
secure or follow a substantially gainful occupation by reason 
of service connected disabilities, extra- schedular 
consideration is to be afforded when the percentage standards 
of 38 C.F.R. § 4.16(a) have not been met.  38 C.F.R. § 4.15 
(2007).  Total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a), 4.15 (2007).

In determining whether a particular claimant is unemployable, 
full consideration must be given to unusual physical or 
mental effects, peculiar effects of occupational activities, 
defects in physical or mental endowment preventing the usual 
success in overcoming the handicap or disability, and the 
effect of combinations of disability. 38 C.F.R. § 4.15 
(2007).  VA must consider the effects of the claimant's 
service connected disability in the context of his/her 
employment and educational background.  See Fluharty v. 
Derwinski, 2 Vet. App. 409, 412-13 (1992).  The central 
inquiry is whether the claimant's service connected 
disabilities alone are of sufficient severity to produce 
unemployment, see Hatlestad v. Derwinski, 5 Vet. App. 524, 
529 (1993), and disability stemming from nonservice connected 
disability or advancing age may not be considered.  Id., 38 
C.F.R. § 4.19 (2007).  See also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (the sole question of whether a claimant 
is employable depends upon his/her capability of performing 
the physical and mental acts required by employment, and not 
whether the claimant can find employment).

The appellant's service connected hypertensive heart disease, 
rated as 30 percent disabling, and hypertension, rated at 10 
percent, are his only service connected disabilities.  Thus, 
he fails to meet the percentage requirements of 4.16(a).

Nonetheless, the appellant has asserted that his service- 
connected disability renders him incapable of obtaining and 
retaining substantially gainful employment.  Reviewing the 
pertinent evidence of record, a January 2004 VA physical 
examination noted the veteran complained of lumbago, but had 
no other complaints and was doing well.  An October 2002 
report of VA outpatient treatment found the veteran's service 
connected disability to be totally asymptomatic.  A May 2007 
VA cardiovascular examination specifically noted that the 
veteran reported his last episode of chest pain was in 2002.  
The veteran stated at that time that he was unable to work 
due to his blood pressure, because when he worked, he was 
under a lot of stress which made his blood pressure go up.  
However, the physician indicated that the veteran's 
hypertension with angina was mild in nature and not disabling 
for gainful employment and moderate manual labor, nor was the 
veteran's cardiomegaly disabling for employment.

The Board does not dispute the fact that the veteran's 
hypertension with angina may well prevent him from engaging 
in work requiring excessive exertion.  Nor does it dispute 
the fact that the veteran may be unable to work; in fact the 
veteran is currently in receipt of a non service connected 
pension.  However, the evidence does not demonstrate that his 
service-connected disability alone prevents him from 
performing any other type of physically strenuous work.  Even 
assuming, arguendo, that he is incapable of performing any 
form of physically strenuous work, the Board notes that the 
veteran holds a GED, and last worked as a security supervisor 
in 1993.  On the veteran's application for individual 
unemployability benefits, he noted that he was unable to work 
due to hypertension, shortness of breath, chest pain, back 
pain, left leg pain and numbness, and blurred vision.  There 
is no evidence of record that his service-connected 
hypertension with angina, when considered alone, precludes 
him performing supervisory work.  In fact, his VA examination 
dated September 2004 noted that he walked regularly for 20-30 
minutes at a brisk pace without difficulty, and no dyspnea, 
angina, dizziness or syncope was noted on stress test.  His 
May 2007 examination report specifically noted that the 
veteran was not disabled for gainful employment and moderate 
manual labor.

Finally, the Board does not find that the appellant's 
symptomatology associated with his service connected 
disability presents such an unusual or exceptional disability 
picture as to require referral of the claim by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this respect, 38 C.F.R. § 3.321(b)(1) provides that an 
extraschedular evaluation may be assigned for an exceptional 
or unusual disability picture, with such related factors as 
marked inference with employment or frequent periods of 
hospitalization, which results in an impractical application 
of the regular schedular standards.  In this case, the 
appellant has not been frequently hospitalized for his 
service connected disability and the evidence does not show 
that his service-connected disability is responsible for any 
marked interference with employment. As such, the Board finds 
no basis for further action on this question. VA O.G.C. Prec. 
6-96 (1996).


ORDER

An increased disability rating for hypertensive heart disease 
with angina, currently rated as 30 percent disabling, is 
denied.

A separate 10 percent rating for hypertension is allowed, 
subject to the regulations governing the award of monetary 
benefits.  

A total disability rating for compensation purposes based on 
individual unemployability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


